PER CURIAM.
Now this day come the parties by their counsel, and this cause now comes on to be heard on the printed record and briefs of counsel and on oral arguments by Thomas E. Walsh, counsel for appellant, and by Howard C. Knotts, counsel for appellee.
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the District Court of the United States for the Southern District of Illinois, Southern Division, in this cause be, and the same is hereby, affirmed.